In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00116-CV

REGINA NACHAEL HOWELL FOSTER,              §   On Appeal from County Court at Law
Appellant                                      No. 1
                                           §
                                               of Tarrant County (2021-000942-1)
V.                                         §
                                               July 1, 2021
                                           §
INFO TREE INVESTMENTS &                        Memorandum Opinion by Chief Justice
MANAGEMENT, LLC, Appellee                      Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth